DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites the subject matters of: the upper oxide semiconductor layer comprises InGaZnO and the first atomic concentration of oxygen is about 4.1 and the lower oxide semiconductor layer comprises InGaZnO and the second atomic concentration of oxygen is about 3.8. However, the instant disclosure fails to provide an adequate description and/or evidence to show how the second atomic concentration of oxygen of the upper oxide semiconductor layer could be lower than the first atomic concentration of oxygen of the lower oxide semiconductor layer, given that the upper oxide semiconductor is formed at a higher partial pressure of oxygen than that for the lower semiconductor.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the subject matters of: patterning the upper and lower oxide semiconductor layers to form active regions in the semiconductor substrate; forming an isolation layer on the semiconductor substrate; forming recesses in the active regions; and forming gate electrodes in the recesses to define recessed gate electrodes in the active regions. But, it fails to clarify: 
what is/are the definite positional relationship(s) between the recited active regions and the recited insulation layer; and/or whether or not the recited isolation layer is definitely between, or above, or under, or between and above, the recited active regions; and/or
whether only one, or multiple, of the recited recesses, is/are definitely formed in each of the recited active regions; and/or
what is/are the definite positional relationship(s) between the recited gate electrodes and the recited insulation layer; and/or whether or not the recited gate electrodes are definitely at least partially within, or above, the recited insolation layer.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-9, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 2013/0221345) in view of Akimoto (US 2014/0030846), or, in the alternative, over Akimoto in view of Ohno.
Ohno discloses a method of forming a semiconductor device (particularly see Fig. 7A), comprising: 
forming an oxide-semiconductor-based transistor (3202) on semiconductor substrate (3000).
Ohno does not more expressly disclose that the method for forming the oxide-semiconductor-based transistor can include the steps of forming two oxide semiconductor layers through sputtering at different partial pressure of oxygen.
However, it is well known in the art that such two-oxide-semiconductor layers-based transistor can be commonly and desirably formed so as to achieve the desired transistor performance, as readily evidenced in the prior art, such as Akimoto (particularly see Fig. 1A; also see [0064]--[0071]), wherein the method for forming the transistor comprises or naturally comprises the steps of: 
sputtering a target including an oxide semiconductor in a chamber at a first partial pressure of oxygen to form a lower oxide semiconductor layer (103) having a first atomic concentration of oxygen on a substrate (100); and
sputtering the target in the chamber at a second partial pressure of oxygen that is greater than the first partial pressure of oxygen to form an upper oxide semiconductor layer (104) having a second atomic concentration of oxygen, that is naturally greater than the first atomic concentration of oxygen (given that the resulting upper oxide semiconductor layer is formed at a higher partial pressure of oxygen, and/or has lower oxygen-hole defects, in a manner substantially same as that in the instant invention) on the lower oxide semiconductor layer.
In addition, it is further noted that it is well known in the art that the sputtering target for forming an oxide semiconductor layer, such as InGaZnO, can be commonly and desirably formed of an amorphous InGaZnO material for achieving desired process simplicity and/or reduced cost, when compared with the use of a crystallized InGaZnO sputtering target.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known process steps of forming two-oxide-semiconductor layers-based transistors, such as that of Akimoto, and/or the art-well-known amorphous oxide semiconductor sputtering target, into the method of Ohno, so that a semiconductor device with desired and/or improved oxide semiconductor transistor performance therein, and/or with reduced cost, would be obtained.
Or, in the alternative, it would also have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known process steps of forming a 3D memory device structure, such as that of Ohno, and/or the art-well-known amorphous oxide semiconductor sputtering target, into the method of Akimoto, so that a semiconductor device with desired memory device functionality, and/or with reduced cost, would be obtained.
Regarding claim 2, in addition to what have been discussed above, it is further noted that, insofar as being in compliance with 35 USC 112, it is well known in the art that a double-gated transistor can be commonly and desirably formed for achieving desired and/or improved transistor performance, as readily evidenced in the prior art such as Yamazaki (US 2017/0256654; see Fig. 3B), wherein the process further comprises the steps of:  
forming an isolation layer (114) on the substrate;
forming a recess in the active region (108; including the recess within 1121, 112b and 108_3); and
forming a top gate electrode (120a).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference C is cited as being related to the process steps for forming a double-gated TFT structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898